Exhibit BNSF RAILWAY COMPANY and SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In millions, except ratio amounts) (Unaudited) Six Months Ended June 30, 2008 2007 (As Adjusted)a Earnings: Income before income taxes $ 1,534 $ 1,586 Add: Interest and other fixed charges, excluding capitalized interest 57 46 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 137 141 Distributed income of investees accounted for under the equity method 2 2 Amortization of capitalized interest 2 1 Less:Equity in earnings of investments accounted for under the equity method 7 10 Total earnings available for fixed charges $ 1,725 $ 1,766 Fixed charges: Interest and fixed charges $ 66 $ 54 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 137 141 Total fixed charges $ 203 $ 195 Ratio of earnings to fixed charges 8.50x 9.06x aPrior year numbers have been adjusted for the merger of BNSF Acquisition, Inc. into BNSF Railway Company.See Note 1 to theConsolidated Financial Statements for additional information. E-2
